DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, the term “thick” is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant claim, it is not clear if a “thick” walled hollow fiber filter element has a wall thickness ranging from 1 mm to 10 mm as described in the instant specification or is outside this range.
With regard to Claims 7-11, the method claims are dependent on apparatus Claim 4, but appear that they should be dependent on method Claim 6. Accordingly, the claims will be examined as being dependent on Claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 recites the mental process of “selecting a first thick walled hollow fiber filter element characterized by a first exterior surface area that is not covered by the covering and a first throughput volume; selecting a second throughput volume and determining a ratio between the first and second throughput volumes; and selecting a second thick walled hollow fiber element characterized by a second exterior surface area that is equal to the first exterior surface area divided by the ratio”. See MPEP § 2106.04(a). This judicial exception is not integrated into a practical application because the claims do not use the selection of the second thick walled hollow fiber element to effect a transformation or reduction of a particular article to a different state or thing or otherwise integrate the judicial exception into some meaningful way into a practical application. See MPEP § 2106.05(c) and (e). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims to not appear to be directed to more than well-understood, routine, conventional activities previously known to industry, and which are specified at a high level of generality. Instead, Claims 6-12 appear to merely indicate the field of use of scaling a filtration process. See MPEP § 2106.05(h). 
Claim 12 is included in the analysis because the system claim is no different in substance form the method of Claims 6-11. The method claims recite the abstract idea of “selecting a first thick walled hollow fiber filter element characterized by a first exterior surface area that is not covered by the covering and a first throughput volume; selecting a second throughput volume and determining a ratio between the first and second throughput volumes; and selecting a second thick walled hollow fiber element characterized by a second exterior surface area that is equal to the first exterior surface area divided by the ratio”; the system claims recite a handful of generic components configured to implement the same idea. Since Applicant’s system claim adds nothing of substance to the underlying abstract idea, it too is patent ineligible under 35 USC § 101. See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. _, 16-17 (2014).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brellisford (US 2010/0059443).
With regard to Claim 1, Brellisford discloses fluid treatment devices for use in tangential flow filtration (TFF) comprising a housing unit and a composite material comprising a plurality of pores (Abstract). Brellisford discloses a thick walled hollow fiber filter element comprising a first end and a second end ([0013], [0131], TFF devices may be hollow fiber devices having two ends). Brellisford discloses a porous wall between the first and second end, and a lumen running therethrough, said lumen open to the first and second ends, and a non-permeable covering disposed about a portion of an exterior surface of the thick walled hollow fiber filter element, said non-permeable covering extending from a region proximate the first end toward the second end ([0131], inside of fiber (lumen) isolated from the outside of the fiber with potting material (non-permeable covering) at both ends).
Brellisford discloses wherein said non-permeable covering extends circumferentially about the thick walled hollow fiber filter element ([0131], the potting material surrounding the hollow fiber would surround the circumference of the fiber to seal and isolate the lumen of the fiber from the exterior of the fiber).
Brellisford discloses wherein a portion of the exterior surface of the thick walled hollow fiber is not covered by the covering ([0131], the hollow fiber is not covered by the potting material in between the two ends).
With regard to Claim 2, Brellisford discloses a water tight seal disposed about the exterior surface of each of the first and second ends between said exterior surface and a housing enclosing said thick walled hollow fiber filter element, wherein the non-permeable covering is proximate to the water tight seal at the first end (Abstract, [0131], the potting material forms the water tight seal disposed about the exterior surface of each of the first and second ends between said exterior surface and a housing enclosing the hollow fiber).
With regard to Claim 3, Brellisford discloses wherein the non-permeable covering is also disposed about the exterior of the thick walled hollow fiber filter proximate to the second end ([0131], potting material provides at both ends of the hollow fiber).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brellisford (US 2010/0059443), as applied to the claims above, in view of Kawatani (US 2012/0318727).
With regard to Claims 4 and 5, Brellisford discloses all the limitations in the claims as set forth above. Brellisford discloses that the potting material may be inorganic material, organic material, or a mixture of both, and may be natural or synthetic ([0131]). However, Brellisford is silent to wherein the covering (potting material) comprises polyurethane (Claim 4), or wherein the water tight seal (created by the potting material) comprises polyurethane (Claim 5).
Kawatani discloses a hollow fiber membrane type medical device with a potting resin embedding both ends of the bundle of the hollow fiber membrane (Abstract, [0036]). Kawatani discloses that the potting resin may be a polyurethane resin, which is an organic material ([0106]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the covering (potting material) of Brellisford comprises polyurethane (Claim 4), or wherein the water tight seal (created by the potting material) comprises polyurethane (Claim 5), as taught by Kawatani, since polyurethane is an organic material which Brellisford states is an acceptable material for the potting material.
Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Seeley (“Introduction to tangential flow filtration for laboratory and process development applications”), herein known as Schwartz, in view of Brellisford (US 2010/0059443).
With regard to Claim 6, Schwartz discloses that tangential flow filtration (TFF) is a rapid and efficient method for separation and purification of biomolecules (Page 1/Introduction). Schwartz discloses a method of scaling a filtration process utilizing a thick walled hollow fiber element (Page 1/Why use tangential flow filtration?, TFF can be scaled-up or scaled-down; materials of construction and cassette path length allow conditions established during pilot-scale trials to be applied to process-scale applications; Page 5/Tangential flow device assembly, Tangential flow filtration systems typically require a TFF device such as a hollow fiber module). 
Schwartz discloses that choosing an appropriate membrane area depends on the total sample volume, required process time, and desired final sample volume (Page 7). Schwartz shows that the desired final sample volume subtracted from the total sample volume equals the throughput volume (Pages 7-8/Example 1, V=volume of filtrate generated). Schwartz shows that the membrane area (A) is proportional to the throughput volume (V) and inversely proportional to the filtrate flux rate (J) and process time (T) (Page 7).
However, Schwartz is silent to the thick walled hollow fiber filter element being the thick walled hollow fiber filter element of Claim 1.
Brellisford discloses fluid treatment devices for use in tangential flow filtration (TFF) comprising a housing unit and a composite material comprising a plurality of pores (Abstract). Brellisford discloses a thick walled hollow fiber filter element comprising a first end and a second end ([0013], [0131], TFF devices may be hollow fiber devices having two ends). Brellisford discloses a porous wall between the first and second end, and a lumen running therethrough, said lumen open to the first and second ends, and a non-permeable covering disposed about a portion of an exterior surface of the thick walled hollow fiber filter element, said non-permeable covering extending from a region proximate the first end toward the second end ([0131], inside of fiber (lumen) isolated from the outside of the fiber with potting material (non-permeable covering) at both ends).
Brellisford discloses wherein said non-permeable covering extends circumferentially about the thick walled hollow fiber filter element ([0131], the potting material surrounding the hollow fiber would surround the circumference of the fiber to seal and isolate the lumen of the fiber from the exterior of the fiber).
Brellisford discloses wherein a portion of the exterior surface of the thick walled hollow fiber is not covered by the covering ([0131], the hollow fiber is not covered by the potting material in between the two ends).
It would have been obvious to one of ordinary skill in the art for the thick walled hollow fiber filter element being the thick walled hollow fiber filter element of Claim 1, as taught by Brellisford, since the hollow fiber filter element of Brellisford is suitable for tangential flow filtration.
However, modified Schwartz is silent to selecting a first thick walled hollow fiber filter element characterized by a first exterior surface area that is not covered by the covering and a first throughput volume; selected a second throughput volume and determining a ratio between the first and second throughput volumes; and selecting a second thick walled hollow fiber element characterized by a second exterior surface area that is equal to the first exterior surface area divided by the ratio.
Schwartz discloses that the membrane area is proportional to the throughput volume and that TFF devices can be scaled up or scaled down (Pages 1 and 7). It would be obvious to one of ordinary skill in the art that the membrane area of a second hollow fiber element would be equal to the ratio of the second and first throughput volumes multiplied by the membrane area of the first hollow fiber element, with the filtrate flux rate (J) and process time (T) held constant.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to select a first thick walled hollow fiber filter element characterized by a first exterior surface area that is not covered by the covering and a first throughput volume; select a second throughput volume and determining a ratio between the first and second throughput volumes; and select a second thick walled hollow fiber element characterized by a second exterior surface area that is equal to the first exterior surface area divided by the ratio, as taught by Schwartz, since the membrane area and throughput volume of a TFF device are proportional to each other if the filtrate flux rate (J) and process time (T) are held constant.
With regard to Claims 7 and 8, Schwartz discloses wherein the first volume is greater than the second volume (Claim 7) or wherein the first volume is less than the second volume (Claim 8) (Page 1, TFF can be scaled up or scaled down, suggesting that the first volume of modified Schwartz may be greater than or less than the second volume).
With regard to Claim 10, modified Schwartz comprises a water tight seal disposed about the exterior surface of each of the first and second ends between said exterior surface and a housing enclosing said thick walled hollow fiber filter element, wherein the non-permeable covering is proximate to the water tight seal at the first end (Brellisford, Abstract, [0131], the potting material forms the water tight seal disposed about the exterior surface of each of the first and second ends between said exterior surface and a housing enclosing the hollow fiber).
With regard to Claim 11, modified Schwartz comprises wherein the non-permeable covering is also disposed about the exterior of the thick walled hollow fiber filter proximate to the second end (Brellisford, [0131], potting material provides at both ends of the hollow fiber).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Seeley (“Introduction to tangential flow filtration for laboratory and process development applications”), herein known as Schwartz, in view of Brellisford (US 2010/0059443), as applied to the claims above, and in further view of Burr (US 2012/0074054.
With regard to Claim 9, modified Schwartz discloses all the limitations in the claims as set forth above. However, modified Schwartz is silent to wherein the covering is one or more of the following: dip coat, spray coat, and shrink wrap.
     Burr discloses that a first segment of a hollow fiber membrane is embedded within a block of potting material (Abstract). Burr discloses that embedding the hollow fibers into the potting material is performed by dipping or submerging the first segment of the hollow fibers into the potting material ([0017]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the covering (potting material) of modified Schwartz is one or more of the following: dip coat, spray coat, and shrink wrap, as taught by Burr, since dip coating is a common method for potting hollow fiber membranes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brellisford (US 2010/0059443) in view of Schwartz and Seeley (“Introduction to tangential flow filtration for laboratory and process development applications”), herein known as Schwartz. 
With regard to Claim 12, Brellisford discloses fluid treatment devices for use in tangential flow filtration (TFF) comprising a housing unit and a composite material comprising a plurality of pores (Abstract). Brellisford discloses a scalable filtration system utilizing the thick walled hollow fiber elements of Claim 1 [Brellisford discloses a thick walled hollow fiber filter element comprising a first end and a second end ([0013], [0131], TFF devices may be hollow fiber devices having two ends). Brellisford discloses a porous wall between the first and second end, and a lumen running therethrough, said lumen open to the first and second ends, and a non-permeable covering disposed about a portion of an exterior surface of the thick walled hollow fiber filter element, said non-permeable covering extending from a region proximate the first end toward the second end ([0131], inside of fiber (lumen) isolated from the outside of the fiber with potting material (non-permeable covering) at both ends).
Brellisford discloses wherein said non-permeable covering extends circumferentially about the thick walled hollow fiber filter element ([0131], the potting material surrounding the hollow fiber would surround the circumference of the fiber to seal and isolate the lumen of the fiber from the exterior of the fiber).
Brellisford discloses wherein a portion of the exterior surface of the thick walled hollow fiber is not covered by the covering ([0131], the hollow fiber is not covered by the potting material in between the two ends)].
Brellisford discloses the system comprising a plurality of thick walled hollow fiber filter elements of identical composition, inner diameter, and wall thickness ([0123]-[0128], hollow porous fibers are arranged in a bundle, suggesting identical composition, inner diameter, and wall thickness). 
However, Brellisford is silent to but differing in the exterior surface area not covered by the covering.
It would be obvious to one of ordinary skill that even minute differences in potting level for each of the hollow fibers in the bundle of hollow fibers will result in a difference in the exterior surface area not covered by the covering.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the hollow fibers of Brellisford to be differing in the exterior surface area not covered by the covering, since even minute differences in potting level for each of the hollow fibers in the bundle of hollow fibers will result in a difference in the exterior surface area not covered by the covering.
However, modified Brellisford is silent to wherein for any two thick walled hollow fiber filter elements of the plurality, a ratio of the process volume capacity of the thick walled hollow fiber filter elements is equal to a ratio of the exterior surface areas not covered by the covering.
Schwartz discloses that choosing an appropriate membrane area depends on the total sample volume, required process time, and desired final sample volume (Page 7). Schwartz shows that the desired final sample volume subtracted from the total sample volume equals the throughput volume (Pages 7-8/Example 1, V=volume of filtrate generated). Schwartz shows that the membrane area (A) is proportional to the throughput volume (V) and inversely proportional to the filtrate flux rate (J) and process time (T) (Page 7). It would be obvious to one of ordinary skill in the art that the membrane area of a second hollow fiber element would be equal to a ratio of the process volume capacity of the thick walled hollow fiber filter elements would be equal to a ratio of the exterior surface areas not covered by the covering, with the filtrate flux rate (J) and process time (T) held constant.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein for any two thick walled hollow fiber filter elements of the plurality, a ratio of the process volume capacity of the thick walled hollow fiber filter elements is equal to a ratio of the exterior surface areas not covered by the covering, as taught by Schwartz, since according to the equation in Schwartz, the membrane area of a second hollow fiber element would be equal to a ratio of the process volume capacity of the thick walled hollow fiber filter elements would be equal to a ratio of the exterior surface areas not covered by the covering, with the filtrate flux rate (J) and process time (T) held constant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777